Citation Nr: 1418867	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-32 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral metatarsal deformity. 

2.  Entitlement to service connection for bilateral hammertoes. 

3.  Entitlement to service connection for joint contractures of the feet.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In May 2013, the Veteran testified at a travel board hearing that was held before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is included in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for bilateral metatarsal deformity, bilateral hammertoes and joint contractures of the feet, all as directly related to his period of active military service.  For reasons discussed below, a remand, with ensuing delay, is unfortunately required.  

The Veteran has been diagnosed with bilateral metatarsal deformity, bilateral hammertoes and joint contractures of the feet ("bilateral foot disabilities").  See October 2010 Colorado Springs Health Partners Treatment Notes.  Service treatment records reveal that the Veteran was seen on numerous occasions for several different feet ailments in service including calluses, corns, blisters, and planters warts.  See e.g., Service Treatment Records  

The Board notes that VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board observes that the Veteran was treated for several foot disabilities in service and is currently suffering from several bilateral foot disabilities, the Board determines that a VA examination to obtain an opinion as to etiology of the Veteran's bilateral foot disabilities is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA podiatry examination to obtain current diagnoses and to determine the nature and etiology of any such diagnoses.  The claims file (i.e. the paper claims file, to include a copy of this REMAND, and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examination report should reflect that such a review was accomplished.  

Upon a review of the record and an examination of the Veteran, the examiner is requested to respond to the following: 


Is it at least as likely as not (i.e., probability of at least 50 percent) that any of the Veteran's currently diagnosed bilateral foot disabilities are etiologically related (incurred in, caused or aggravated by) to his military service?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



